Citation Nr: 0524673	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  99-24 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel






INTRODUCTION

The veteran had active military service from August 1960 to 
December 1964 and February 1967 to January 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which granted service connection for PTSD and 
awarded a 10 percent rating, effective November 14, 1997.  In 
April 1999, the RO granted an increased rating of 50 percent 
for PTSD, effective November 14, 1997.  This rating was 
confirmed in an October 2000 rating decision.

The Board remanded this case in May 2004 for additional 
development, which subsequently was accomplished.  Thus, this 
claim is properly before the Board.


FINDINGS OF FACT

The competent medical evidence of record shows that the 
veteran's PTSD is currently manifested by symptoms of 
moderate-to-severe social and occupational impairment; 
difficulty with increased anger and irritability; some 
impairment of thought process and communication; poor to fair 
judgment; depression; sleep impairment interfering with daily 
activities; normal memory function; denial of any suicidal or 
homicidal ideations; the ability to maintain personal hygiene 
and basic activities of daily living; orientation to person, 
place, and time; no obsessive or ritualistic behavior; 
coherence; no panic attacks; no impaired impulse control; no 
evident signs of psychoses; and Global Assessment Function 
(GAF) scores of 41 and 50.






CONCLUSION OF LAW

The criteria for a 70 percent evaluation, but no higher, for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.125, 4.126, 
4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of a May 2004 VA letter.  The 
veteran was notified of the evidence necessary to 
substantiate an increased rating claim for PTSD.  The RO also 
notified the veteran of the responsibilities of VA and the 
veteran in developing the record.  The RO specified that the 
veteran should submit any evidence in his possession that 
pertains to this claim.

Additionally, in April 1999 and October 2000 rating 
decisions, an April 1999 statement of the case, and October 
2000 and June 2005 supplemental statements of the case, the 
RO notified the veteran of the laws and regulations 
pertaining to an increased rating claim, and provided a 
detailed explanation why an increased rating was not 
warranted for PTSD under the applicable laws and regulations 
based on the evidence provided.  

Although the VCAA notice in May 2004 did not predate initial 
adjudication of the claim, the notice was adequate.  
Moreover, the June 2005 supplemental statement of the case 
constituted subsequent process.  The claimant has not shown 
how the error was prejudicial.  Additionally, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 2005).  
Thus, the claimant was provided VCAA content-complying notice 
and proper subsequent VA process.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records, a November 1997 Vet Center record, and VA medical 
records dated from March 2001 to January 2002.  In an October 
1999 statement, the veteran reported that he had received 
weekly treatment at the Vet Center, which is not reflected in 
the claims file.  The RO sent the veteran a May 2004 VA 
letter, requesting that the veteran notify VA of all 
psychiatric treatment received by both, VA and non-VA 
healthcare providers since 1999, or any records not currently 
included in the claims file.  The RO also provided the 
veteran with the proper release forms necessary for VA to 
obtain such information.  The veteran never responded to this 
letter.  During a December 2004 VA examination, the veteran 
indicated that he received emergency treatment at a local 
hospital in 2002 for suicidal ideation and that he had 
attended a Vet Center Outreach Group one to two times per 
month for the past five years.  However, the veteran did not 
provide such records, or the proper release forms for VA to 
obtain them.  The Court has held that the duty to assist is 
not a one-way street.  If a veteran wishes help in developing 
his claim, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  As the veteran never 
responded to the May 2004 VA letter, nor provided the 
additional records or proper release forms for VA to obtain 
them, the Board finds that the veteran has not upheld his 
duty in developing his claim.  Moreover, there are no 
additional medical treatment records necessary to proceed to 
a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in October 1998 and 
December 2004, and the examiners rendered considered medical 
opinions regarding the pertinent issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his increased 
rating claim; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of increased ratings is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The RO originally granted service connection for PTSD in 
March 1999 and assigned a 10 percent rating, effective 
November 14, 1997.  The veteran filed a notice of 
disagreement with this action.  In an April 1999 rating 
decision, the RO granted an increased rating of 50 percent 
for PTSD, effective November 14, 1997.  The veteran submitted 
a VA Form-9 in October 1999 to perfect his appeal.  In 
October 2000, the RO continued the 50 percent rating.

As part of his VA Form-9, the veteran submitted a statement 
that over the past 30 years there has been a steady 
regression in his ability to cope with the effects of 
flashbacks, depression, rage, frustration, and helplessness, 
which make him unable to progress at work, or function in any 
social setting.  He indicated that he has increasing 
occurrences of erratic and sometimes violent, deranged 
behavior, which involve daily and habitual outbursts of 
anger, with swearing, shouting and threatening, often 
approaching hysterical rage.  He noted that these reactions 
usually are caused by what would be considered a minor 
annoyance like a sudden loud noise.  

He stated that when there are problems it seems the only 
thing he can do is drink beer, because he gets depressed and 
feels so helpless and hopeless.  He stated the alcohol does 
not kill him but at least makes him lose consciousness.  He 
indicated that because of his deficiencies in judgment, 
thinking and mood, his wife has to handle all contact and 
communication regarding any stressful or difficult situation, 
for fear that his unprovoked irritability with periods of 
violence will make matters worse.  He reported that his 
family has been evicted three times since 1992 because he 
became enraged and blew up at the landlord, and that each of 
the eight jobs over the past six years were terminated as a 
result of his exploding in state of uncontrolled rage at the 
boss and/or owner.  He stated that when there is any event 
involving going out in public he is left at home because 
everyone is afraid of what he might do or say in any public 
setting.  He indicated that there have been numerous 
occasions when he became enraged with minimal provocation, 
and violently attacked people who challenged or otherwise 
annoyed him, and that many of these events are in the public 
record and can be verified.  He stated that he was twice 
charged with assault and that his rage has culminated many 
times in his being physically assaulted, sometimes by several 
people.  

He recalled that in July 1969, he was working as a patrolman 
for the local police department and that about midnight, as 
he was getting off his shift there was a sharp, loud 
explosion, and instantly he found himself on the floor, gun 
in hand, pointed toward the doorway of the squad room.  He 
stated that he felt as if he was in Nam, scared, and would 
have killed anything that moved.  He noted that it turned out 
to be one of the other men getting off shift setting off an 
M80 firecracker.  He related that there were several times 
over the years when he "lost it" and for at least a moment 
found himself back in Nam, scared and ready/wanting to kill.  
He noted that it is truly a wonder he has not killed anyone.  
He also stated that he is the very definition of "suicidal 
ideation," possessed at times to the point of obsession with 
guilt, frustration, and rage over the whole Vietnam debacle, 
where he witnessed so much brutality and slaughter through so 
many fire fights and battles.  He specifically stated that 
the experience of the Con Thien and Khe Sanh among other 
things leaves him haunted by why he lived.  He stated that 
although his faith tells him he sends himself to hell if 
commits suicide, he has been obsessed with a constant and 
intense desire to end his life and that he has strived by 
commission or omission to kill himself, short of direct 
suicide, such as driving excessively fast and recklessly, 
hoping to have a fatal accident, or purposefully not seeking 
treatment for depression, alcoholism, high blood pressure, 
and diabetes.  He stated that most days he does not even get 
dressed and that his personal hygiene is erratic.  He also 
stated that the reason he has not had psychiatric 
hospitalization or care under a mental health clinic is 
because for the past 30 years he doggedly repressed and 
denied any connotation that he had psychological problems.  
He was afraid that if found out or exposed, it would destroy 
his career in law enforcement, even as his ability to cope 
with these terrible symptoms wore him down.  

The veteran's wife submitted a November 1999 statement that 
she has been married to the veteran for 28 years, and that 
although his religion keeps him from actually committing 
suicide, she observes daily "suicide" by neglect.  She 
stated that he neglects to take his diabetes medication or 
diet properly and that he is extremely overweight and insists 
on drinking beer.  She also noted that the veteran often 
mumbles when he is asked to repeat what he said and becomes 
annoyed that he was not understood.  She has caught him 
staring off into space and saying things that have absolutely 
nothing to do with what is going on at the time; but she has 
learned not to question him about these incidents, as he 
becomes very defensive and moody.  She stated that she 
witnesses near continuous depression or panic on a daily 
basis, and noted that when it gets too much for him he looks 
to a six-pack or two for relief.  She stated that minor 
things like dropping a spoon can cause him to holler out and 
the family comes running to see what happened.  She indicated 
that if someone says something he does not agree with or 
takes the wrong way, he becomes enraged; and the violence is 
usually in the form of name-calling and yelling.  

She also noted that if he gets dressed at all, he wears one 
of three shirts, one with paint on it, which is embarrassing.  
She indicated that the veteran's frequent outbursts, erratic 
behavior, or drunken stupor prevents him from handling or 
coping with stressful situations in a civilized manner.  She 
stated that the only relationships he has are with his wife 
and six children, and that the veteran is not the man she 
married 28 years ago, nor the outgoing fun-loving father he 
was when their three older children were young.  She has seen 
him in the last 15 to 20 years go from a very sociable man 
with lots of friends, a wonderful job, extremely fit and 
health, and positive outlook on life to a man with no 
friends, unable to keep a job, obese, and his only outlook on 
life is "when will it end."

In sum, the veteran (and his wife) contends that the 
veteran's level of impairment from his PTSD is higher than 
that afforded by a 50 percent rating.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's PTSD is rated under Diagnostic Code 9411.  38 
C.F.R. § 4.130.  Under Diagnostic Code 9411, a 100 percent 
evaluation is assigned for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent evaluation is to be assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 10 percent evaluation is warranted for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A noncompensable rating is warranted for a mental condition 
that has been formally diagnosed, but symptoms are not severe 
enough either to interfere with occupational and social 
functioning or to require continuous medication.

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions and the 
veteran's capacity for adjustment during periods of remission 
must be considered. 38 C.F.R. § 4.126(a).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).  

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth edition (DSM IV), a Global Assessment of 
Function (GAF) score reflects the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." DSM IV, American Psychiatric 
Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  
A GAF score of 21-30 indicates that behavior is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  A 
GAF score of 31-40 is defined as some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood, (e.g., depressed man avoids friends, neglects 
family, and is unable to work; child frequently beats up 
younger children, is defiant at home, and is failing at 
school).  A GAF score of 41-50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).    

Although the GAF score does not fit neatly into the rating 
criteria, the Board is under an obligation to review all the 
evidence of record.  The fact that evidence is not neat does 
not absolve the Board of this duty.  In Carpenter v. Brown, 8 
Vet. App. 240 (1995), the U.S. Court of Appeals for Veterans 
Claims ("Court") recognized the importance of the GAF score 
and the interpretations of the score.

A November 1997 Vet Center record shows the veteran was seen 
in July 1997 reporting problems with unemployment, financial 
distress, and psychological symptoms resulting from his 
combat experiences in Vietnam.  The therapist noted that the 
veteran had been seen on a weekly basis until the present, 
primarily for assessment for PTSD and employment related 
concerns.  The present social/family context was that the 
veteran was on his second marriage and currently unemployed 
after having been laid off his job as a dishwasher at a local 
country club.  He had no hobbies or close friends, and used 
alcohol on a daily basis to cope with his remote and recent 
stressors.  

The therapist observed that the veteran was overweight, 
verbal, and had average intelligence, and alternated between 
friendly sarcasm and open expressions of anger.  He had 
appropriate affect, poor to fair judgment, and normal memory 
function.  He showed no evidence of a thought disorder; 
experienced depression frequently with no active suicidal 
thought; and had average energy level at present.  The 
therapist's impression was that the veteran experienced 
chronic angry feelings toward authorities, recurrent and 
intrusive memories of his combat experiences, extreme 
feelings of detachment and estrangement from others, an 
isolated lifestyle, depression, and anxiety.  The therapist 
noted that the veteran's loss of his sheriff's job in the 
early 1980's had caused a dramatic and long-term loss of 
social status and income, and that these events contributed 
to a self-described bitter, angry individual, whose prognosis 
for positive response to treatment was poor.

An October 1998 VA examination report shows that the 
veteran's past medical history includes an alcohol 
rehabilitation program seven years ago.  He had never been 
admitted to any psychiatric unit and presently was not being 
followed at any mental health clinic.  He had been part-time 
employed for six months, had no friends, liked to be alone, 
did not get along well with people, and had severe social 
impairment.  He stayed depressed all the time and had 
flashbacks to combat.  Subjective complaints included 
flashbacks to Vietnam, as if he was at war, nightmares, 
waking up with night sweats, seeing dead bodies and 
explosions, and tearful affect.  The veteran indicated that 
he did not want to talk about it and denied any suicidal or 
homicidal ideations.  He drank daily six packs of beer, had a 
poor temper, and a lot of guilt for not killing enough of the 
Vietnamese.  

Objective findings were impairment of thought process and 
communication; suspicion of people; sleep impairment 
interfering with the daytime activities; no delusions or 
hallucinations; no inappropriate behavior cited with 
examples; no suicidal or homicidal thoughts, ideations, 
plans, or intent; ability to maintain personal hygiene and 
basic activities of daily living; oriented to person, place, 
and time; no memory loss or impairment; no history of 
personal assault; no obsessive or ritualistic behavior; 
normal flow, coherent, goal directed; no panic attacks; 
depressed mood with tearful affect; and no impaired impulse 
control.  The therapist found that the veteran was capable of 
managing his payments.  The diagnoses included PTSD, chronic 
with depression; competent and unemployable.  His GAF score 
was 41, with severe social and occupational impairment due to 
signs and symptoms of PTSD.

VA primary care clinical notes dated from March 2001 to 
October 2001 show an ongoing diagnosis of prolonged PTSD.  A 
January 2002 VA primary care clinical note shows a diagnosis 
of depressive disorder.  A January 2002 VA surgical note also 
reflects a history of depression.

In December 2004, a VA examination report shows the veteran's 
reports of being hospitalized at a local hospital in the 
psychiatric unit in 2002 due to suicidal ideation and suicide 
risk assessment.  The veteran said that he stayed overnight 
and was released the following morning when seen by a 
psychiatrist.  He stated that he resisted going to outpatient 
mental health treatment although he knew something was wrong 
and other people told him needed to go for treatment.  He 
also indicated that he has been receiving medication for PTSD 
symptoms for many years from his private family physician and 
that he had attended a Vet Center Outreach Group one to two 
times per month for the past five years.  He stated that he 
has been married for 35 years and unemployed for the past 
seven years, last working as a dishwasher for approximately 
one year.  He stated that prior to that he was unemployed for 
approximately 10 years due to depression, and that between 
1970 and 1984 he was working in law enforcement in various 
positions as a police officer and sheriff in his former state 
of residence.  He indicated that he lost several jobs over 
the past few years due to difficulty with anger management 
and friction with co-workers and that his current psychiatric 
problems include difficulty sleeping due to nightmares.  He 
also stated that he has a depressed mood, recurrent thoughts 
of his combat experiences, and difficulty with increased 
anger and irritability.  

During the interview, the examiner noted that the veteran was 
polite and cooperative, and not in acute distress.  His mood 
appeared to be dysthymic; he was alert, oriented, relevant, 
and coherent.  There were no evident signs of psychoses or 
suicidal/homicidal thinking; and he related his problems and 
symptoms with appropriate affect.  The examiner noted that 
the veteran tended to be melodramatic and, at times, hostile 
in a diffuse way.  The examiner stated that the veteran's 
degree of industrial impairment due to PTSD was moderate-to-
severe in degree.  He indicated that the types of activities 
that should be avoided, if possible, would be extensive 
interaction with co-workers or the public.  The examiner 
found that the veteran's degree of social impairment was 
moderate-to-severe and impacted his ability to maintain 
effective work and social relationships.  The diagnoses 
included PTSD by history; and other social and environmental 
problems.  The GAF score was estimated to be 50.   A December 
2004 VA addendum indicates that the veteran's claim file was 
reviewed, but the findings remained the same.

Upon review, the Board resolves all doubt in the veteran's 
favor and finds that the next higher 70 percent rating for 
PTSD is warranted under DC 9411. 

The current medical findings can be summarized as moderate-
to-severe social and occupational impairment; difficulty with 
increased anger and irritability; some impairment of thought 
process and communication; poor to fair judgment; depression; 
sleep impairment interfering with daily activities; normal 
memory function; denial of any suicidal or homicidal 
ideations; having the ability to maintain the personal 
hygiene and basic activities of daily living; orientation to 
person, place, and time; no obsessive or ritualistic 
behavior; coherent; no panic attacks; no impaired impulse 
control; no evident signs of psychoses; and GAF scores of 41 
and 50.  

As noted, the veteran is currently rated as 50 percent 
disabling under DC 9411.  In order to receive the next higher 
70 percent rating, the evidence must show occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  See 38 C.F.R. § 4.130, DC 9411.

The veteran's symptoms do not include all of the criteria for 
a 70 percent rating under DC 9411.  Specifically, the medical 
evidence does not show impairment in judgment, suicidal 
ideation, obsessional rituals, speech impairment, panic 
attacks, impaired impulse control, spatial disorientation, or 
neglect of personal appearance and hygiene.  The medical 
evidence, however, does show moderate to severe occupational 
and social impairment, with deficiencies in work, with 
depression affecting the ability to function effectively; 
irritability and anger; difficulty in adapting to stressful 
circumstances (including a work setting); and inability to 
establish and maintain effective relationships.  Moreover, a 
GAF score of 41-50 represents serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM IV.  Thus, as a whole, the level of 
the veteran's impairment due to his PTSD more closely 
approximates the criteria for a 70 percent rating.  See 
38 C.F.R. § 4.7.

A 100 percent rating under DC 9411 is not warranted, as the 
evidence does not show total occupational and social 
impairment related to his PTSD. There are no specific medical 
findings showing gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.  While 
the veteran and his wife contend that the veteran is in 
persistent danger of hurting himself and possibly others and 
that he does not maintain minimal personal hygiene, none of 
these findings are reflected in the medical records.  
Moreover, these alone would not entitle the veteran to a 100 
percent rating under DC 9411.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet.App. 119 (1999).  However, as the evidence 
does not show any period of time since service connection was 
granted that a rating higher than 70 percent was warranted, 
"staged ratings" are inapplicable to this case.

In sum, the Board finds that, as a whole, the criteria for a 
70 percent rating, but no higher, for PTSD have been met.

Extraschedular

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations for the disabilities at issue for 
which an increased evaluation was sought by the veteran on 
appeal.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which an 
increased compensation benefits is sought on appeal.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to an increased rating of 70 percent, but no 
higher, for PTSD is granted.


	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


